Case 4:19-cv-01079 Document 1-1 Filed on 03/22/19 in TXSD Page 1 of 8




               EXHIBIT "A-2"
                                                                                         -
For   Official Govemmental   Use Only -'Do Not Disseminate   to the   Public: 84216469       Page   1   of   6
                                                                                                                 Case 4:19-cv-01079 Document 1-1 Filed on 03/22/19 in TXSD Page 2 of 8
                                                                                                -
For   Official Govemment   l   Use   nly -   Jo   No Disseminate   to the   Public   84214469       age   2   of   6
                                                                                                                       Case 4:19-cv-01079 Document 1-1 Filed on 03/22/19 in TXSD Page 3 of 8
                                        -
For   Official Govemmental   Use Only       Do Not Disseminate   to the   Public: 84216469 - Page   3   of   6
                                                                                                                 Case 4:19-cv-01079 Document 1-1 Filed on 03/22/19 in TXSD Page 4 of 8
                                         -                                                      -
For   Official Govermnenta   Use   nly       Do Not Disseiriinate   to the   'ublic: 84216469       Page   4   f   6
                                                                                                                           Case 4:19-cv-01079 Document 1-1 Filed on 03/22/19 in TXSD Page 5 of 8




                                                                                                                       I
For   Official Governmental   Use   Only -   Do Not Disseminate   to the   Public: 84216469 - Page   5   of   6
                                                                                                                  Case 4:19-cv-01079 Document 1-1 Filed on 03/22/19 in TXSD Page 6 of 8
                                       -
For Official Goverpmenta   Use   nly       30   Noi Disse   inate   to the   ublic   84216469 -   age   6   f   6
                                                                                                                    Case 4:19-cv-01079 Document 1-1 Filed on 03/22/19 in TXSD Page 7 of 8
                 Case 4:19-cv-01079 Document 1-1 Filed on 03/22/19 in TXSD Page 8 of 8




     I,   Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is true and
                                         a


     correct copy of the original record filed and    or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this    March   19, 2019




     Certified Document    Number:           84216469 Total   Pages:   6




     Marilyn   Burgess,   DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is question regarding the validity of this document and or seal
                                     a


please e-mail support@hedistrictclerk.com
